762 N.W.2d 160 (2009)
Robert ADAIR, Plaintiff-Appellee,
v.
UTICA COMMUNITY SCHOOLS, Defendant, and
Utica Skilled Trades Association, Defendant-Appellant.
Docket No. 138115. COA No. 288286.
Supreme Court of Michigan.
March 18, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. *161 The application for leave to appeal the December 11, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. This denial is without prejudice to the defendant's ability to file a motion requesting that the Macomb Circuit Court set the dollar amount of a stay bond in an amount adequate to protect the opposite party, pursuant to MCR 7.209(B)(1).